DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Continuation Application filed on October 21, 2020, in which claims 1-20 have been presented for examination.
Status of Claims
3.	Claims 1-20 are pending, of which claims 1, 4-6, 8-10, 12-16 and 18-20 are rejected under 35 U.S.C. 103.  Claims 1-20 are also subject to a Double Patenting rejection.
Priority
4.	Examiner has acknowledged Applicant’s claim for the benefit of prior-filed U.S. Non-Provisional Patent Application Serial No. 16/208,143, filed December 3, 2018.
Information Disclosure Statement
5.	The information disclosure statement, filed on October 21, 2020 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:	A patent for a claimed invention may not be obtained, notwithstanding that the 	claimed invention is not identically disclosed as set forth in section 102, if the 	differences between the claimed invention and the prior art are such that the 	claimed invention as a whole would have been obvious before the effective 	filing date of the claimed invention to a person having ordinary skill in the art to 	which the claimed invention pertains. Patentability shall not be negated by the 	manner in which the invention was made.
8.	Claims 1, 4-6, 8-10, 12-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schreter et al. (United States Patent Application Publication No. US 2019/0012105 A1), hereinafter “Schreter,” in view of Mouli Vytla (United States Patent Application Publication No. US 2020/0067763 A1), hereinafter “Vytla.
	Regarding claim 1, Schreter discloses a system comprising:	a computing device configured to:	implement a distributed cache comprising a shard, wherein the shard comprises a set of item containers (See FIG. 1B, depicting a block diagram that illustrates multitenancy within a distributed data storage system 100 and having multiple partitions (shards)) (Schreter, FIG. 1B, paragraph [0034]).  Schreter does not explicitly disclose to receive a first event; and	determine if a first type of the first event corresponds to any of the set of item containers, wherein:		if the first type corresponds to a first item container of the set of item containers, update the first item container to include the first event; and		if the first type does not correspond to any of the set of item containers:			generate a second item container for events of the first type;			associate the second item container with the shard; and			update the second item container to include the first event.	However Vytla discloses to receive a first event (network manager 150 is configured to detect the occurrence of container lifecycle events associated with containers 162, 172. Examples of container lifecycle events include, without limitation, container spawn, start, stop, delete, container configuration changes, etc.) (Vytla, FIG. 1, paragraph [0039]); and	determine if a first type of the first event corresponds to any of the set of item containers (wherein Vytla teaches that container lifecycle notifications may be generated responsive to events that either create new containers or alternatively that make changes to existing containers. Event data that corresponds to the event may specify details about the event, such as the type of event, when the event occurred, and container attribute data, for new or existing containers. For example, the event may specify all of the container attribute data for a new container. For a change to an existing container, the event data may include all of the container attribute data for the container, or just the container attribute data that changed) (Vytla, paragraphs [0039] and [0041]), wherein:		if the first type corresponds to a first item container of the set of item containers, update the first item container to include the first event (wherein, e.g., after receiving container attribute data for all of the containers connected to a particular network switch in response to a particular network switch registering with and/or establishing a subscription with container network manager 150, Vytla teaches that container network manager 150 updates local container configuration data in its respective network switch. This may include, e.g., container supervisor 122 revising the container attribute data in a hardware table that may exist for an existing container, e.g., by issuing one or more network switch commands) (Vytla, paragraph [0048]); and		if the first type does not correspond to any of the set of item containers:			generate a second item container for events of the first type (wherein if the container lifecycle notification is associated with an event corresponding to or requiring a new container, Vytla teaches that the container supervisor 122 will add and populate a new row in a hardware table, such as a routing table and/or a forwarding table, with the container attribute data for a new container) (Vytla, paragraph [0048]);			associate the second item container with the shard (wherein the container configuration data may include data that is used by a network switch and any applications executing on the given network switch) (Vytla, paragraph [0048]); and			update the second item container to include the first event (wherein again, the container lifecycle notification that was generated in response to the event that created the new container will include the container attribute data that was included in the event data for the event generated by container orchestration engines 140) (Vytla, paragraphs [0041] and [0048]).	Schreter and Vytla are analogous art because they are from the same problem solving area, namely, data storage systems.	At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Schreter and Vytla before him or her, to modify the storage system of Schreter to include the additional limitations of to receive a first event; and	determine if a first type of the first event corresponds to any of the set of item containers, wherein:		if the first type corresponds to a first item container of the set of item containers, update the first item container to include the first event; and		if the first type does not correspond to any of the set of item containers:			generate a second item container for events of the first type;			associate the second item container with the shard; and			update the second item container to include the first event, as disclosed in Vytla, with reasonable expectation that this would result in reducing the amount of computational and storage resources consumed by container supervisors, and their respective network switches, and reduce network traffic (See Vytla, paragraph [0040]).  This method of improving the storage system of Schreter was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Vytla.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Schreter with Vytla to obtain the invention as specified in claim 1.
	Claim 10 is directed to a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by a processor cause a device to perform operations substantially as described in system claim 1, and does not appear to contain any additional features regarding novelty and/or inventive step; therefore, as Schreter-Vytla discloses such a non-transitory computer readable medium (memory 520 is a computer readable medium such as volatile or non-volatile that stores information within the computing system 500) (Schreter, FIG. 5, paragraph [0083]), claim 9 is rejected under the same rationale.
	In addition, claim 16 includes a method that performs limitations substantially as described in system claim 1, and does not appear to contain any additional features regarding novelty and/or inventive step; therefore, it is rejected under the same rationale.
	As to claim 4, Schreter-Vytla discloses system of claim 1, wherein each shard comprises:	a shard data container configured to maintain the set of item containers (Schreter, FIG. 1B);	at least one shard data index configured to provide look-up of the set of item containers in the shard data container (inverse mapping index) (Schreter, paragraph [0078]); and	a plurality of consumer group queues (at least impliedly, using, e.g., Advanced Message Queuing Protocol (AMQP) notifications) (Schreter, paragraph [0041]).  The motivation regarding the obviousness of claim 1 is also applied to claim 4.
	As to claim 5, Schreter-Vytla discloses system of claim 4, wherein the computing device is further configured to:	receive a request within one of the plurality of consumer group polling queues from a downstream process for the first item container (tenant A, accessing the data from the container(s)) (Schreter, FIG. 1B, paragraphs [0034] and [0038]); and	in response to the request, provide the first item container to the downstream process (tenant A, accessing the data from the container(s)) (Schreter, FIG. 1B, paragraphs [0034] and [0038]).  The motivation regarding the obviousness of claim 1 is also applied to claim 5.
	As to claim 6, Schreter discloses the system of claim 1, but does not expressly disclose wherein the first type corresponds to the first item container, and wherein the computing device is further configured to:	position the first item container in at least one consumption queue;	receive a second event;	determine that a second type of the second event corresponds to the first item container; and	update the first item container without changing the position of the first item container in the at least one consumption queue.	However Vytla discloses wherein the first type corresponds to the first item container (again, notification can be for changes to an existing container) (Vytla, paragraph [0041]), and wherein the computing device is further configured to:	position the first item container in at least one consumption queue (publish and subscribe mechanism, including for example a queuing mechanism, that may be specific to container supervisors and containers) (Vytla, paragraph [0040]);	receive a second event (multiple events (start, then stop)) (Vytla, paragraph [0039]);	determine that a second type of the second event corresponds to the first item container (again, can be stop event, related to same container) (Vytla, paragraph [0039]); and	update the first item container without changing the position of the first item container in the at least one consumption queue (incremental notifications. For example, a subsequent notification may specify a new IP address or a new port number that was changed for a particular container) (Vytla, paragraph [0050]).	Schreter and Vytla are analogous art because they are from the same problem solving area, namely, data storage systems.	At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Schreter and Vytla before him or her, to modify the storage system of Schreter to include the additional limitations of wherein the first type corresponds to the first item container, and wherein the computing device is further configured to:	position the first item container in at least one consumption queue;	receive a second event;	determine that a second type of the second event corresponds to the first item container; and	update the first item container without changing the position of the first item container in the at least one consumption queue, as disclosed in Vytla, with reasonable expectation that this would enhance the publishing mechanism with the use of incremental notifications and further minimize the amount of computational and storage resources consumed by network switches and reduce overall network traffic (See Vytla, paragraph [0045]).  This method of improving the storage system of Schreter was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Vytla.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Schreter with Vytla to obtain the invention as specified in claim 6.
	As to claim 8, Schreter-Vytla discloses the system of claim 1, wherein the first type does not correspond to the first item container (wherein notification is for new container) (Vytla, paragraphs [0041] and [0048]), and wherein the computing device is further configured to:	receive a request from at least one downstream process for the second item container (tenant A, accessing the data from the container(s)) (Schreter, FIG. 1B, paragraphs [0034] and [0038]); and	provide the second item container to the at least one downstream process (tenant A, accessing the data from the container(s)) (Schreter, FIG. 1B, paragraphs [0034] and [0038]), wherein the second item container includes the first event (again, the new container) (Vytla, paragraphs [0041] and [0048]).	Again, Schreter and Vytla are analogous art because they are from the same problem solving area, namely, data storage systems.	At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Schreter and Vytla before him or her, to modify the storage system of Schreter to include the additional limitations of wherein the first type does not correspond to the first item container and wherein the second item container includes the first event, as disclosed in Vytla, with reasonable expectation that this would result in dynamically adding and removing containers as needed with the use of the publishing mechanism, thereby reducing the amount of computational and storage resources consumed by container supervisors, and their respective network switches, and reduce network traffic (See Vytla, paragraph [0040]).  This method of improving the storage system of Schreter was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Vytla.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Schreter with Vytla to obtain the invention as specified in claim 8.
	Regarding claim 9, Schreter-Vytla discloses the system of claim 8, system of claim 8, wherein the computing device is further configured to remove the first event from the second item container (wherein Vytla further teaches that in the situation where the event is a deletion of the particular container, then container supervisor 122 updates switch configuration data 126 to remove the particular event, e.g., from the hardware tables and data used by applications) (Vytla, paragraph [0056]).	Again, Schreter and Vytla are analogous art because they are from the same problem solving area, namely, data storage systems.	At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Schreter and Vytla before him or her, to modify the storage system of Schreter to include the additional limitation of wherein the computing device is further configured to remove the first event from the second item container, as disclosed in Vytla, with reasonable expectation that this would result in dynamically adding and removing containers as needed with the use of the publishing mechanism, thereby reducing the amount of computational and storage resources consumed by container supervisors, and their respective network switches, and reduce network traffic (See Vytla, paragraph [0040]).  This method of improving the storage system of Schreter was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Vytla.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Schreter with Vytla to obtain the invention as specified in claim 9.
	As to claim 12, Schreter-Vytla discloses the non-transitory computer readable medium of claim 10, wherein each shard comprises a shard data container configured to maintain the set of item containers (Schreter, FIG. 1B), at least one shard data index configured to provide look-up of the set of item containers in the shard data container (inverse mapping index) (Schreter, paragraph [0078]), and a plurality of consumer group polling queues (at least impliedly, using, e.g., Advanced Message Queuing Protocol (AMQP) notifications) (Schreter, paragraph [0041]), and wherein the instructions, when executed by the processor cause the device to perform further operations comprising:	receiving a request within one of the plurality of consumer group polling queues from a downstream process for the first item container (tenant A, accessing the data from the container(s)) (Schreter, FIG. 1B, paragraphs [0034] and [0038]); and	in response to the request, providing the first item container to the downstream process (tenant A, accessing the data from the container(s)) (Schreter, FIG. 1B, paragraphs [0034] and [0038]).  The motivation regarding the obviousness of claim 1 is also applied to claim 12.
	Claims 13 and 19 are directed to a “non-transitory computer readable medium” and a “method,” respectively, that perform limitations substantially as described in “system” claim 6, and do not appear to contain any additional features with regard to novelty and/or obviousness; therefore, they are rejected under the same rationale.
	Regarding claims 14 and 15, Schreter-Vytla discloses the non-transitory computer readable medium of claim 10, wherein the instructions, when executed by the processor cause the device to perform further operations comprising:	receiving a request from at least one downstream process for the second item container (tenant A, accessing the data from the container(s)) (Schreter, FIG. 1B, paragraphs [0034] and [0038]); and	providing the second item container to the at least one downstream process (tenant A, accessing the data from the container(s)) (Schreter, FIG. 1B, paragraphs [0034] and [0038]), wherein the second item container includes the first event (again, the new container) (Vytla, paragraphs [0041] and [0048]).	Again, Schreter and Vytla are analogous art because they are from the same problem solving area, namely, data storage systems.	At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Schreter and Vytla before him or her, to modify the storage system of Schreter to include the additional limitations of wherein the first type does not correspond to the first item container and wherein the second item container includes the first event, as disclosed in Vytla, with reasonable expectation that this would result in dynamically adding and removing containers as needed with the use of the publishing mechanism, thereby reducing the amount of computational and storage resources consumed by container supervisors, and their respective network switches, and reduce network traffic (See Vytla, paragraph [0040]).  This method of improving the storage system of Schreter was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Vytla.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Schreter with Vytla to obtain the invention as specified in claims 14 and 15.
	Claim 18 includes a method that performs limitations substantially as described in “non-transitory computer readable medium” claim 12, and does not appear to contain any additional features with regard to novelty and/or obviousness; therefore, it is rejected under the same rationale.
	Claim 20 includes a method that performs limitations substantially as described in “non-transitory computer readable medium” claims 14 and 15, and does not appear to contain any additional features with regard to novelty and/or obviousness; therefore, it is rejected under the same rationale.
Double Patenting
9.	Applicant is advised that should claim 14 be found allowable, claim 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
11.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10,848,585 B1, hereinafter “585” in view of Vytla.
	Regarding claim 1 of the instant Application, claim 1 recites, “A system comprising:	a computing device configured to:	implement a distributed cache comprising a shard, wherein the shard comprises a set of item containers;	receive a first event; and	determine if a first type of the first event corresponds to any of the set of item containers, wherein:		if the first type corresponds to a first item container of the set of item containers, update the first item container to include the first event; and		if the first type does not correspond to any of the set of item containers:			generate a second item container for events of the first type;			associate the second item container with the shard; and			update the second item container to include the first event”.
	Claim 4 of 585 recites “A system comprising:	a computing device configured to:	implement a distributed cache comprising a plurality of shards, wherein each shard comprises a set of item containers selected from a plurality of containers;		receive a first event related to a first item container in the set of item containers;		update the first item container to include the first event;		position the first item container in at least one consumption queue;		receive a second event related to the first item container in the set of item containers;		update the first item container without changing the position of the first item container in the at least one consumption queue;		receive a plurality of events from at least one data source; and		write each event in the plurality of events to a distributed buffer, wherein the distributed buffer has a write-rate equal to or greater than a rate of receipt of the plurality of events”.
	Clearly from the plain text, the limitations missing from 585 are determine if a first type of the first event corresponds to any of the set of item containers, wherein:		if the first type corresponds to a first item container of the set of item containers, update the first item container to include the first event; and		if the first type does not correspond to any of the set of item containers:			generate a second item container for events of the first type;			associate the second item container with the shard; and			update the second item container to include the first event.  585 therefore does not expressly recite, but as discussed and presented above, Vytla discloses determine if a first type of the first event corresponds to any of the set of item containers (wherein Vytla teaches that container lifecycle notifications may be generated responsive to events that either create new containers or alternatively that make changes to existing containers. Event data that corresponds to the event may specify details about the event, such as the type of event, when the event occurred, and container attribute data, for new or existing containers. For example, the event may specify all of the container attribute data for a new container. For a change to an existing container, the event data may include all of the container attribute data for the container, or just the container attribute data that changed) (Vytla, paragraphs [0039] and [0041]), wherein:		if the first type corresponds to a first item container of the set of item containers, update the first item container to include the first event (wherein, e.g., after receiving container attribute data for all of the containers connected to a particular network switch in response to a particular network switch registering with and/or establishing a subscription with container network manager 150, Vytla teaches that container network manager 150 updates local container configuration data in its respective network switch. This may include, e.g., container supervisor 122 revising the container attribute data in a hardware table that may exist for an existing container, e.g., by issuing one or more network switch commands) (Vytla, paragraph [0048]); and		if the first type does not correspond to any of the set of item containers:			generate a second item container for events of the first type (wherein if the container lifecycle notification is associated with an event corresponding to or requiring a new container, Vytla teaches that the container supervisor 122 will add and populate a new row in a hardware table, such as a routing table and/or a forwarding table, with the container attribute data for a new container) (Vytla, paragraph [0048]);			associate the second item container with the shard (wherein the container configuration data may include data that is used by a network switch and any applications executing on the given network switch) (Vytla, paragraph [0048]); and			update the second item container to include the first event (wherein again, the container lifecycle notification that was generated in response to the event that created the new container will include the container attribute data that was included in the event data for the event generated by container orchestration engines 140) (Vytla, paragraphs [0041] and [0048]).	It would therefore be obvious to one of ordinary skill in the art to modify 585 to include determine if a first type of the first event corresponds to any of the set of item containers, wherein:		if the first type corresponds to a first item container of the set of item containers, update the first item container to include the first event; and		if the first type does not correspond to any of the set of item containers:			generate a second item container for events of the first type;			associate the second item container with the shard; and			update the second item container to include the first event, (as Vytla teaches the efficiency of receiving container lifecycle notifications with the publishing mechanism), with reasonable expectation that this would result in a system having the added benefit of reducing the amount of computational and storage resources consumed by container supervisors, and their respective network switches, and reduce network traffic.  Claim 1 is therefore unpatentable under Obviousness-type Double Patenting.	The same reasoning applies to claims 2-20.
Conclusion
12.	Further references of interest are cited on Form PTO-892, which is an attachment to this Office Action.  For example, O’Krafka (USPGPUB 2009/0240869) discloses a sharing data fabric for coherent-distributed caching of multi-node shared-distributed flash memory, including causing flash memory attached to multiple compute nodes to appear to be a single large memory space that is global yet shared by many applications running on the many compute nodes. Flash objects stored in flash memory of a home node are copied to an object cache in DRAM at an action node by SDF threads executing on the nodes. The home node has a flash object map locating flash objects in the home node's flash memory, and a global cache directory that locates copies of the object in other sharing nodes. Application programs use an applications-programming interface (API) into the SDF to transparently get and put objects without regard to the object's location on any of the many compute nodes. SDF threads and tables control coherency of objects in flash and DRAM (See Abstract).  In addition, O’Krafka teaches that to aid consistent distribution and location of data through the clustered or distributed flash-memory system, metadata 88 (FIG. 11) may include an indication of a hash function to be performed on the object identifier to generate an identifier of a unit of storage known as a shard, and an indication of a hash function on the container name to generate a node name. A shard-mapping table maps shard identifiers to nodes (for example, via virtual node names), and another table may be used to map virtual node names to physical node addresses to provide a level of indirection in order to enable dynamic configuration of the distributed flash-memory system. Metadata 88 may be stored in flash memory 24 or may be stored in another memory such as a non-volatile write buffer or a battery-backed memory (See paragraph [0121]).  As well, Dinker (USPGPUB 2009/0240064) discloses a scalable database management software system on a cluster of nodes using shared distributed flash memory (See Abstract).  Riddle (USPGPUB) discloses a cluster of processing nodes with distributed global flash memory using a commodity server technology (See Abstract).  Bhattacharjee (USPGPUB 2018/0089278) discloses data conditioning for processing queries against one or more dataset sources utilizing dynamically allocated partitions operating on one or more worker nodes. The results of the processing are stored in a dataset destination. The queries can identify data in the one or more dataset sources for processing and a manner for processing the data. In addition, the queries can identify the dataset destination for storing results of the query. To process the query, a query coordinator can dynamically allocate partitions operating on worker nodes to retrieve data for processing, process the data, and communicate the data to the dataset sources. In addition, the query coordinator can dynamically allocate partitions based on an identification of the dataset destination (See Abstract).  In addition, James (USPGPUB 2019/0236194) discloses a dynamic query processor for streaming and batch queries (See Abstract).
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOSTAS J. KATSIKIS whose telephone number is (571)270-5434. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F. Chan can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441